Exhibit 16.1 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 October 31, 2011 United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Varca Ventures, Inc. Commission File Number 333-166548 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K of Varca Ventures, Inc. to be filed with the Securities and Exchange Commission on or about October 31, 2011, and are in agreement with the statements contained under Item 4.01 as they relate to our firm.We have no basis to agree or disagree with the other statements of the registrant contained therein. /s/ LBB & Associates, Ltd., LLP LBB & Associates, Ltd., LLP Houston, Texas
